Citation Nr: 1401442	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel

INTRODUCTION

The Veteran retired from active duty in August 1979 after 21 years and 5 months of active service.  

This matter is on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the appeal is currently with the RO in Seattle, Washington. 

The Veteran testified before the undersigned Veterans Law Judge in September 2013.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board determines that additional development is required before the claim may be adjudicated.

Specifically, the evidence of record indicates that the Veteran served as a radioman on a number of submarines during his lengthy career.  In April 2008, he was diagnosed with invasive adenocarcinoma of the prostate, and it is his contention that this is due to herbicide exposure while serving in the Republic of Vietnam while on board USS Tunny (LPSS-282) in 1968.  

VA regulations state that a veteran who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during that service to a herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations is the condition of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6) (2013). However, that regulation requires that a Veteran to have actually set foot within the land borders of Vietnam in order for exposure to be presumed.  In contrast, a Veteran who never went ashore from a ship on which he served in the Vietnam coastal waters was is not entitled to service connection on a presumptive basis.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board takes notice of the fact that USS Tunny, a boat with a significant history in World War II, was a relatively unique submarine in that that it was used in conjunction with specialized amphibious operations in the waters off North Vietnam in 1968.  Many of those operations involved personnel and equipment not normally associated with submarine operations.  

The Veteran recalled at his hearing before the Board in September 2013 that USS Tunny was twice anchored near Cam Ranh Bay and was once temporarily moored pierside in Da Nang Harbor.  While the Veteran did not provide specific dates of when those events occurred, a fellow sailor submitted a statement in November 2008 that those events took place during April to May, July to August, and October to November, 1968.  The RO contacted the Joint Services Records and Research Center (JSRRC) in order to corroborate those statements.  The JSRRC responded in July 2009 that it had reviewed deck logs from October through December 1968, but those logs did not show any visit to any port in the Republic of Vietnam during that time.  

The Board concludes that the JSRRC searched only deck logs from October to December 1968, when there is evidence that USS Tunny was in the territorial waters of Vietnam since April of that year, does not meet VA's duty to assist.  Because of the nature of USS Tunny's operations in 1968, it is possible that the boat might have needed to port in the Republic of Vietnam, if even for a very short time for supplies.  If that occurred as the Veteran asserts, that information would almost certainly be noted in the deck logs.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.

1.  If the Veteran has undergone any private treatment for his prostate cancer, and the records of that treatment have not been associated with the claims file, those records should be acquired after obtaining authorization.

2.  If the Veteran has undergone any VA treatment for prostate cancer, the records of that treatment should also be obtained.  
 
3.  Request from the Veteran, to the maximum extent possible, any additional information regarding the operations if USS Tunny for the period from April to October 1968.  The Veteran should be specifically asked to state, to the best of his recollection, precise dates when USS Tunny was in port in the Republic of Vietnam.  If the Veteran has any other information that would corroborate his prior assertions, such as photographs, deployment books, or letters, that information should be requested to be submitted by the Veteran.  

3.  Contact the JSRRC and request a search of deck logs for USS Tunny (LPSS-282) for the period from April to October 1968.  The JSRRC should be specifically requested to search for any occasion where USS Tunny was either pierside or anchored off any port in the Republic of Vietnam, to include anchoring in Cam Ranh Bay.  If multiple requests must be made in order to ensure that the entire period from April to October 1968 is covered, then additional requests should be made as necessary.  It would also be of great assistance to the Board if copies of any pertinent deck logs were incorporated in the claims file.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

